Case: 14-50749      Document: 00513011437         Page: 1    Date Filed: 04/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50749
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 20, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DURON WILSON HENTON,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:13-CR-403-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       After a conditional guilty plea, Duron Wilson Henton was convicted on
one count of conspiracy to distribute heroin and one count of possession with
the intent to distribute heroin. On appeal, Henton argues that the district
court erred by failing to suppress evidence seized from his vehicle following a
traffic stop. When reviewing the denial of a motion to suppress, we review




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50749     Document: 00513011437     Page: 2   Date Filed: 04/20/2015


                                  No. 14-50749

factual findings for clear error and conclusions of law de novo. United States
v. Pack, 612 F.3d 341, 347 (5th Cir. 2010).
      The district court did not err by concluding that the initial stop was
based on both a traffic violation and reasonable suspicion of a drug offense, and
that the detention was not unreasonably prolonged. Prior to the traffic stop,
the officer was aware of information obtained from two confidential informants
(CIs) and the investigation into that information. Specifically, the two CIs
provided information that someone named Duron was in town from Michigan
trying to sell large amounts of heroin, that Duron was tied to a residence where
drugs had previously been found, and that heroin had been offered to both of
the CIs. After surveillance of the residence, an officer identified a vehicle with
Michigan license plates registered to Henton, who had an extensive criminal
history involving large amounts of drugs. As the officer was writing out a
search warrant for the residence, one of the CIs alerted him that Henton was
leaving the area.
      Henton was pulled over for a traffic violation but also because the officers
had reasonable suspicion of drug activity. See United States v. Powell, 732
F.3d 361, 371-72 (5th Cir. 2013). Even if the pre-stop information did not
amount to reasonable suspicion justifying the stop or the prolonged detention,
during the course of the ensuing traffic stop, Henton acted extremely nervous
and gave conflicting information. Given the totality of the circumstances,
including the information developed before and after the stop, the officer had
reasonable suspicion to prolong the traffic stop and conduct the dog sniff. See
United States v. Powell, 732 F.3d 361, 371-72 (5th Cir. 2013); United States v.
Andres, 703 F.3d 828, 833-34 (5th Cir. 2013).
      Henton’s vehicle was searched after the drug dog performed a sniff
around the vehicle and alerted. The canine officer provided detailed testimony



                                        2
    Case: 14-50749    Document: 00513011437    Page: 3   Date Filed: 04/20/2015


                                No. 14-50749

about the dog’s behavior. The district court did not err by concluding that the
alert established probable cause to search Henton’s vehicle. See Florida v.
Harris, 133 S. Ct. 1050, 1056-58 and n.2 (2013).
      AFFIRMED.




                                      3